Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 1/19/2022.
Claims 1 and 3-20 are allowed in this Office Action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jose Gutman on 1/28/2022.
The application has been amended as follows:
In the claim:
Please amend claims 16-20 as follows:
16. (Currently amended) The non-transitory computer readable storage medium of claim 15, the method further comprising: ceasing to maintain dependency information for the dependent object in response to the access frequency for the dependent object falling below the threshold.
17. (Currently amended) The non-transitory computer readable storage medium of claim 15, the method further comprising: maintaining a first copy of said dependency information in persistent storage and maintaining a second copy of said dependency information in main memory.
18. (Currently amended) The non-transitory computer readable storage medium of claim 15, the method further comprising: using the frequency of access for each of the plurality of dependent objects 
19. (Currently amended) The non-transitory computer readable storage medium of claim 18, the method further comprising: assigning a fixed number of update frequencies to the plurality of dependent objects.
20. (Currently amended) The computer readable storage medium of claim 18, wherein a frequency of updating dependency information for a dependent object is proportional to a frequency of access for the dependent object.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references fails to teach the combination of features as shown in the amended independent claim 1, and substantially similar in the amended independent claims 9 and 15.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1, 9 and 15 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1 and 3-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168